                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN WOOD,
                       Plaintiff,                                   CIVIL ACTION

                v.

NANCY BERRYHILL,
Acting Commissioner of Social Security,                             No. 17-5759
                   Defendant.


                                     ORDER FOR
                            REPORT AND RECOMMENDATION

         AND NOW, this 13th day of November, 2018, upon consideration of Plaintiffs Brief and

Statement of Issues in Support of Request for Review (Doc. No. 11), Defendant's response

thereto (Doc. No. 17), Plaintiffs reply (Doc. No. 18), and the administrative record, and after

careful consideration of United States Magistrate Judge Jacob P. Hart's Report and

Recommendation (Doc. No. 19), to which no objections were filed, it is ORDERED that:

         I.     The Report and Recommendation is APPROVED and ADOPTED;

        2.      The Plaintiffs Request for Review is GRANTED IN PART and DENIED IN

PART;

         3.     The matter is REMA~DED to the Commissioner for further proceedings

consistent with Magistrate Judge Hart's Report and Recommendation; and

         5.     The Clerk of Court shall mark this case CLOSED for all purposes, including

statistics.
